Beck, Presiding Justice.
1. Under the discretion which the judge is authorized to exercise in suits for temporary alimony, it can not be said that in view of all the evidence in the case the court erred in refusing temporary alimony as prayed for. Code, §§ 30-203, 30-205. The judge had the right to consider all the conduct of the wife in regard to the suit for divorce brought by her husband in a Florida court.
2. This court will not undertake to pass upon the regularity of the divorce proceedings instituted by Brim, to which an answer was filed by the *750petitioner in this ease; but the fact that such a suit was filed and the wife filed an answer and raised no question as to the jurisdiction of the court, and offered no evidence to show that that court was without jurisdiction, could be' taken into consideration by the judge on the hearing of the application for temporary alimony.
No. 11557.
February 9, 1937.

Judgment affirmed.


All Ihe Justices concur.

J. N. Peacock Jr., for plaintiff.
Frank 8. Twitty and J. D. Gardner, for defendant.